Citation Nr: 1759297	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for a left shoulder disability. 

4. Entitlement to an initial rating in excess of 10 percent for left hand tendonitis. 

5. Entitlement to an initial rating in excess of 10 percent for right elbow bone spur. 

6. Entitlement to an initial rating in excess of 10 percent for left elbow bone spur. 

7. Entitlement to a rating in excess of 10 percent for chronic right shoulder strain prior to February 12, 2011, and to a rating in excess of 20 percent thereafter. 

8. Entitlement to a rating in excess of 50 percent for injury to the right hand, with amputation of the index and middle finger, and laceration of the thumb and ring finger. 

9. Entitlement to a rating in excess of 10 percent for pansinusitis. 

10. Entitlement to an initial rating in excess of 10 percent for a painful and unstable amputation scar to the right hand index finger prior to October 23, 2008. 

11. Entitlement to a rating in excess of 20 percent for a painful and unstable amputation scar of the right hand index finger after October 23, 2008. 

12. Entitlement to a compensable rating for a left knee scar (laceration residuals). 

13. Entitlement to special monthly compensation (SMC) due to loss of use of right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to December 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has been transferred to the St. Petersburg, Florida RO.

Although the Veteran requested a Board hearing, he failed to report for the scheduled hearing and has offered no explanation for this failure.  The request for a hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.702(d) (2017).  The Board notes that the Veteran also requested a hearing before a Decision Review Officer (DRO); however, in July 2013, the Veteran expressly requested that his DRO hearing be cancelled.  See July 2013 Letter from Veteran's Attorney. 

This appeal was previously before the Board in February and September 2014, at which time the Board remanded the matters for additional development.

In the introduction of the September 2014 remand order, the Board noted that the Veteran submitted a VA Form 21-8940, claiming entitlement to a total disability rating based upon individual unemployability (TDIU) due to a non-service-connected sleeping disorder.  The Board referred the issues back to the RO since it appeared that the Veteran was raising a new claim for service connection for a sleep disorder and entitlement to a TDIU based on that disorder.  While the RO informed the Veteran that he could resubmit a claim for a TDIU based on his service-connected disabilities, the RO did not follow up with the inferred claim for a sleep disorder.  As such, the Board finds that these claims must be referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a low back disability, acquired psychiatric disorder, and left shoulder disability; to increased ratings for left hand tendonitis, right elbow bone spur, left elbow bone spur, injury to the right hand with amputation, and right shoulder; and to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sinusitis does not result in three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

2. Prior to October 23, 2008, the Veteran's amputation scars to the right hand index finger were both painful and unstable.

3. From October 23, 2008, the Veteran has not had three or more amputation scars to the right hand index finger that have been painful and/or unstable.

4. The left knee scar has been asymptomatic and has not caused limitation of motion of the joint.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for pansinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2017).

2. For the period prior to October 23, 2008, the criteria for a separate 10 percent rating for unstable amputation scar to the right hand index finger have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) (effective prior to October 23, 2008).

3. For the period prior to October 23, 2008, the criteria for a rating in excess of 10 percent for painful amputation scar to the right hand index finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) (effective prior to October 23, 2008).

4. Since October 23, 2008, the criteria for a rating in excess of 20 percent for painful and unstable amputation scar to the right hand index finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008) (effective prior to October 23, 2008).

5. The criteria for a compensable rating for left knee scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2017); 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805 (2008) (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Pansinusitis

The Veteran seeks an increased rating for pansinusitis, which is rated 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510.  

Disabilities rated under Diagnostic Code 6510 are rated using the General Rating Formula for Sinusitis, which provides a 10 percent rating with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there is evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.

Private treatment records show the Veteran was treated for cold symptoms in May 2007.  The diagnosis was upper respiratory infection (URI) and sinusitis.

During the June 2008 VA examination, the Veteran reported that he had post-nasal drip with occasional green discharge.  He had a difficult time breathing through his nose and reported sinus pain below both eyes and along the forehead.  He did not have headaches.  The examiner noted there was some purulent discharge.  The Veteran reported that he had not been on antibiotics or missed work in the past 12 months related to his sinuses.

Treatment records from MVMG show treatment for sinus complaints.  In September 2010, the Veteran reported continued problems with his head and ears, stating that his sinus headache lasted 2 to 3 days.  He had nasal congestion, green nasal discharge, and itching and drainage from both ears.  The diagnoses included otorrhea and sinusitis, with prescriptions of Ciprodex and Augmentin.

The Veteran presented with a URI in January 2011.  His symptoms included nasal congestion, runny nose, sneezing, ear discharge, sinus pain, cough, and red and watery eyes.  His symptoms started three days prior to treatment.  The Veteran was treating his symptoms with non-prescription cold medication.  He denied having headache, earache, vertigo, and sore throat.

In February 2011, the Veteran reported a 6 month history of his ears itching and draining; dry, itchy, and watery eyes; and chronic clear post-nasal drip.  He had been on a 2 week course of antibiotics.  The impression was post-nasal drip, allergic rhinitis, and turbinate hypertrophy.  The physician indicated that no further antibiotics were needed.

The April 2011 VA examination report indicates that the Veteran had two incapacitating episodes each year requiring 4 to 6 weeks of antibiotic treatment.  He also had two non-incapacitating episodes per year, lasting 7 to 14 days, with symptoms of headache, purulent drainage, and sinus pain.  The Veteran's current rhinitis symptoms included nasal congestion, excess nasal mucous, and sneezing.  His sinus symptoms included purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  He had headaches monthly but less than weekly.  He reported constant breathing difficulty and hoarseness.  The examiner stated that the condition had significant effects on the Veteran's occupation due to pain, resulting in increased absenteeism.

In April 2014, the Veteran had another VA examination.  He reported that he did not have as many sinus infections as he used to.  He self-treated his infections with over-the-counter (OTC) medication but not antibiotics.  He said this happened about 3 times a year.  His symptoms included head pain, numbness in his face, and post-nasal drip.  Discharge varied from brown to dark green.  The examiner indicated that the Veteran had episodes of sinusitis with pain of the affected sinus and purulent discharge or crusting.  The examiner also indicated that the Veteran had 3 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the last 12 months.  He has not had incapacitating episodes in the last 12 months.  The Veteran had not had sinus surgery.  The examiner found that the Veteran's nasal passages were not obstructed 50 percent or more.  He did not have permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  The examiner stated that the condition did not cause functional impact on the Veteran's ability to work.

The Board has considered all of the evidence but finds that an increased rating is not warranted for pansinusitis for any period during the pendency of the claim.  The medical evidence does not show, and the Veteran did not report, that his sinusitis has caused three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  In April 2011, the Veteran reported having had 2 incapacitating and 2 non-incapacitating episodes per year.  In April 2014, the Veteran reported having no incapacitating episodes and 3 non-incapacitating episodes in the last 12 months.  Additionally, medical records do not indicate that the Veteran has had surgical intervention for sinusitis.

The Board has considered the Veteran's assertion in his October 2009 correspondence that his condition warrants a 30 percent rating; however, he has not submitted evidence to support the assignment of a higher rating.  Additionally, the Veteran testified before the Decision Review Officer (DRO) in April 2011 that his condition had worsened.  However, as noted in the subsequent April 2011 VA examination, his reported symptoms and treatment and the findings of the VA examiner do not support the assignment of a higher rating.

Based on the foregoing, the Board cannot find that a rating in excess of 10 percent for pansinusitis is warranted for any period during the pendency of the claim.  Accordingly, the claim is denied.

B. Scars

The Veteran seeks an initial rating in excess of 10 percent for a painful and unstable amputation scar to the right hand index finger prior to October 23, 2008, and to a rating in excess of 20 percent thereafter.  The Veteran's scar has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran also seeks an initial compensable rating for a left knee scar (laceration residuals), which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The diagnostic codes applicable to scars were amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  During the pendency of the claim, the RO and AMC considered entitlement to an increased rating under the former and revised criteria.  Therefore, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.  Notably, the ratings assigned under the revised criteria only apply from October 23, 2008.

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804 provides a maximal 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 provides that other scars are to be evaluated based on the limitation of function of the affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7803 was eliminated.  Compensation for unstable scars was added to Diagnostic Code 7804, which provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s) not considered in a rating provided under Diagnostic Codes7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2017).

a. Amputation Scar

The Veteran has multiple scars on his right hand as a result of the injury during service that led to the amputation of the index and middle finger, and laceration of the thumb and ring finger.  In August 2009, the RO granted a separate rating for a painful, unstable amputation scar of the right hand index finger.  The RO assigned an initial 10 percent rating from March 13, 2008 and a 20 percent rating from October 23, 2008.  The Veteran appealed.

During the June 2008 VA examination, the Veteran reported that the stump of his index finger was very painful and that the scar had open cracks at times.  On examination, the examiner noted 2 scars on the palmar aspect of the right thumb, which measured 3 by 0.5 cm and 1 by 0.5 cm.  A scar on the radial aspect of the thumb measured 3 by 1 cm.  A scar on the dorsal aspect of the index finger measured 2.5 by 1 cm.  Three scars on the ring finger measured 1 by 1 cm, 1.5 by 1 cm, and 2 by 0.5 cm.  A scar on the little finger measured 1 by 0.5 cm.  These scars were superficial and asymptomatic, with no evidence of pain, elevation, depression, or keloid formation.

A scar on the tip of the right index finger measured 2 by 1 cm.  The skin was dry, cracked, and fissured.  It was tender to palpation.

A scar on the middle finger, which started on the dorsal aspect of the hand, measured 13 by 1 cm.  The examiner noted irregular skin texture.

During the December 2009 VA examination, the examiner described the same scars.  The scar located on the tip of the right index finger measured 1 cm by 2 cm and was painful, had signs of skin breakdown, and was superficial.  The Veteran said the scar was painful and that skin breakdown occurred weekly or more often.

A scar located on the dorsal surface of the right index finger measured 1 cm by 2.5 cm.  The scar was superficial and had signs of skin breakdown.  The scar was not painful.  The Veteran said skin breakdown occurred weekly or more often.

A scar was located on the right middle finger and measured 1 cm by 13 cm.  The Veteran reported pain but pain was not observed on examination.  All other scars were asymptomatic.

During the April 2011 VA examination, the examiner described the same scars.  The scar on the right index finger was still painful, showed signs of skin breakdown, and was superficial.  All other scars were asymptomatic.  All scars measured less than 6 sq. in. (less than 39 sq. cm).

In April 2014, the Veteran had another VA examination.  The examiner described each scar.  The Veteran reported that his right index finger scar was painful and that it cracked open sometimes, especially in cold weather.  The examiner noted that 2 scars on the right hand were painful, including the scar on the index finger stump and the scar that extended in webspace between the index and middle finger stumps.  The scar on the index finger was unstable with frequent loss of covering of the skin over the scar.  The other scars were asymptomatic.  The examiner evaluated nine scars and provided measurements for each.

The Board has reviewed all of the evidence and observes that for the period prior to October 23, 2008, Diagnostic Code 7804 provides a maximum 10 percent evaluation for painful, superficial scars.  38 C.F.R. § 4.118 (2002).  Thus, this diagnostic code cannot serve to allow for a higher evaluation and the only remaining avenue for an increased evaluation is via Diagnostic Code 7803, which provides a 10 percent maximum evaluation for superficial, unstable scars.  38 C.F.R. § 4.118 (2002).  In this case, the Veteran's scars have exhibited frequent loss of covering of the skin.  Accordingly, a separate 10 percent rating is warranted under Diagnostic Code 7803 prior to October 23, 2008.

In considering the award of a 10 percent evaluation under Diagnostic Code 7803, the Board is mindful of the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (stating that 38 C.F.R. § 4.14 prohibits compensating a claimant twice for the same symptomatology).  However, the diagnostic codes contemplate distinct types of symptomatology that do not overlap, i.e. pain and tenderness versus instability of the skin covering the scar.  

A rating in excess of 20 percent is not warranted for any period during the pendency of the claim under the old or current criteria.  For the criteria in effect prior to October 23, 2008, Diagnostic Codes 7803 and 7804 do not provide for ratings in excess of 10 percent each.  

From October 23, 2008, the evidence shows that at most, the Veteran has two scars that are painful and/or unstable.  Without evidence of three or more scars that are painful or unstable, a higher rating cannot be granted.  No other diagnostic codes are applicable.

Accordingly, the Board finds that a separate 10 percent rating is warranted for unstable scars prior to October 23, 2008 under Diagnostic Code 7803, 38 C.F.R. § 4.118 (2002); to this extent the appeal is granted.

Prior to October 23, 2008, a rating in excess of 10 percent is not warranted for painful scars because 10 percent is the maximum rating provided under Diagnostic Code 7804, 38 C.F.R. § 4.118 (2002); to this extent, the appeal is denied.

Finally, a rating in excess of 20 percent is not warranted from October 23, 2008 for painful and unstable scars under Diagnostic Code 7804 (2017) (effective from October 23, 2008), and to this extent, the appeal is denied.

b. Left Knee Scar

The Veteran seeks a compensable rating for his left knee scar.  During the June 2008 VA examination, the Veteran indicated that he had a dead skin area of the scar.  The examiner stated that he did not have problems with the skin or tenderness of the scar.  On examination, the examiner noted the "right knee scar" however it is apparent that he was referring to the left knee.  On examination, the scar measured 13 by 1.5 cm.  The scar was nontender with no elevation, depression, keloid formation, or irregular skin texture.  

During his hearing before the DRO, the Veteran indicated that his scar itched and would peel.  He reported loss of sensation when running his finger over the scar.  He described what felt like a "dead spot" on the scar.

The April 2011 examiner stated that the scar measured 0.5 by 11 cm.  The scar was asymptomatic and caused no disabling effects.  Similarly in April 2014, the scar was 11 cm and asymptomatic.  The Veteran said the scar did not cause any problems.  The examiner stated that the scars did not cause limitation of function.

The Board has reviewed the evidence but finds that a compensable rating for the left knee scar is not warranted because the scar has not been painful or unstable during the pendency of the claim.  The scar has not caused limitation of motion.  Consequently, a compensable rating is not warranted under Diagnostic Codes 7803, 7804, or 7805, effective prior to October 23, 2008, or under Diagnostic Codes 7804 or 7805, effective from October 23, 2008.  No other diagnostic codes apply in this matter.  Accordingly, the appeal is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER


Entitlement to a rating in excess of 10 percent for pansinusitis is denied.

Entitlement to a separate 10 percent rating prior to October 23, 2008 for unstable amputation scar to the right hand index finger is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a painful amputation scar to the right hand index finger prior to October 23, 2008 is denied. 

Entitlement to a rating in excess of 20 percent for a painful and unstable amputation scar of the right hand index finger from October 23, 2008 is denied. 

Entitlement to an initial compensable rating for a left knee scar is denied.


REMAND

The Board sincerely apologizes for the delay but finds that a remand is required for additional development.

Regarding the claims for increased ratings for left hand tendonitis, right elbow bone spur, left elbow bone spur, injury to the right hand with amputation, and right shoulder, a remand is required to schedule VA examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This regulation states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Here, the April 2014 examination report shows the examiner did not address range of motion findings in weight-bearing and non-weight-bearing.  Additionally, the examiner did not provide findings for the left shoulder.  As such, the examination reports are inadequate and a remand is required to schedule new examinations to address the Correia criteria.

Regarding service connection for a lumbar spine disability, the April 2014 examiner cited to records dated in 1998 from the VAMC in Clarksburg.  However, records from this period have not been associated with the claims file.  Thus, on remand, the records must be obtained.

The Board finds that additional development is warranted for the claim for service connection for an acquired psychiatric disorder because the Veteran has been diagnosed with depression since the April 2011 VA examination.  Accordingly, a remand is necessary to schedule a VA examination to address the relationship of the Veteran's depression to service and/or his service connected disabilities. 

The Veteran also seeks service connection for a left shoulder disability.  Notably, the electronic claims file does not show a diagnosed left shoulder disability.  While the Veteran reported stiffness, pain, and decreased motion of the left shoulder during his April 2011 VA examination, x-rays were not taken and a diagnosis was not indicated.  As noted above, the claim for an increased rating for the right shoulder is being remanded herein for a VA examination in compliance Correia.  This examination requires evaluations of both shoulders and could reveal a disability of the left shoulder.  Accordingly, the Board finds that the claim for service connection for a left shoulder disability is inextricably intertwined with the claim for an increased rating for the right shoulder.  The Board also finds that if the examination reveals a diagnosis of the left shoulder, an opinion should be obtained indicating whether the diagnosis is related to service or secondary to the service-connected right shoulder disability.

The Board lastly notes that the Veteran's claim for SMC for loss of use of the right hand is inextricably intertwined with the evaluation claims on appeal as any increase in the rating assigned for his service-connected right hand/amputation of fingers/scarring could establish eligibility for SMC.  Hence, adjudication of the claim for SMC will be held in abeyance pending resolution of these claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file outstanding VA treatment records, to include treatment records from the Clarksburg VAMC dated in 1998.

2. Schedule the Veteran for the appropriate VA examinations to determine the nature and severity of the following service-connected disabilities: (1) left hand tendonitis; (2) right elbow bone spur; (3) left elbow bone spur; (4) injury to the right hand with amputation of the index and long finger, with laceration of the thumb and ring finger; (5) and right shoulder strain. 

The electronic claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted, including x-rays.

The examiner should address range of motion in degrees and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  In addition, range of motion testing must be conducted on active and passive motion and in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the current severity of the Veteran's service-connected right hand disabilities (i.e., injury to the right hand with amputation of the index and middle fingers and laceration of the thumb and ring finger, and painful, unstable amputation scar of the right hand index finger), VA examiner is requested to also provide a medical opinion whether any service-connected disability(ies) of the right hand constitute loss of use of the right hand.

In reporting the current severity of all service-connected disabilities, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Finally, regarding the shoulders, if examination of the left shoulder reveals limitation of motion or pain on movement, etc., x-rays of the left shoulder should be obtained.  If a diagnosis of the left shoulder is indicated, the examiner should opine whether the diagnosis is at least as likely as not (50 percent or greater probability) related to service or has been caused or aggravated by the service-connected right shoulder disability.  The examiner should support the finding with rationale.

3. Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include depression.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

For any diagnosis identified during the pendency of the claim, to include depression, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during or as a result of service or whether it is at least as likely as not due to or has been aggravated by service-connected disabilities.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4. Complete any indicated development as a result of the actions above.

5.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


